DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 10, and 19 recite(s) a system and series of steps for determining whether user cargo will fit into a vehicle cargo compartment, which under broadest reasonable interpretation, is analogous to commercial interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘communicate vehicle cargo data’; ‘receive a transportation request from a user’; ‘communicate the transportation request’; ‘receive the vehicle cargo data’; ‘receive the transportation request’; ‘determine whether user cargo fits within the vehicle based on the vehicle cargo data and the user cargo data’; ‘communicate an indication…that the user cargo fits within the vehicle’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a vehicle having an electronic control unit’, ‘a mobile device’, ‘a remote data server’, and ‘a user interface’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-9, 11-18, and 20 further recite(s) the system and series of steps for determining whether user cargo will fit into a vehicle cargo compartment, which under broadest reasonable interpretation, is analogous to commercial interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

The judicial exception is not integrated into a practical application. In particular, claims 2, 5-7, 9, 11, 14-16, 18, and 20 recite the additional elements of ‘location sensors’ and ‘image sensors’. These limitations are recited at a high level of generality (i.e., as a general means of gathering data for later use), and amount to mere tools for data gathering, which is a form of insignificant extra-solution activity. Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
As discussed above, the additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the mere data gathering was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The ‘location sensors’ and ‘image sensors’ are considered to be a well‐understood, routine, and conventional element previously known to the industry. The specification describes the sensors as equipment used to detect, collect, and communicate relevant data to a computing device (Specification: ¶23-27, ¶30-32), with no additional technical details on the operation of the elements. Thus, the specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements in a manner that indicates that the additional elements are sufficiently well known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see MPEP 2106.05(d) Well- Understood, Routine, Conventional Activity). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the mere data transmission was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.

Furthermore, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski (U.S. Pre-Grant Pub. No. 20210150234), in view of Krishnamurthy (U.S. Pre-Grant Pub. No. 20200394746).
In regards to claim 1, Jablonski teaches:
A cargo transportation system comprising: a vehicle having an electronic control unit (ECU) configured to communicate vehicle cargo data (Jablonski: ¶4, ¶36-37, ¶47-49, ¶55 disclose a system and method for cargo management in a motor vehicle, comprising a vehicle equipped with a controller configured to send and receive vehicle and user data),
the vehicle cargo data including dimensions of a cargo compartment and dimensions of one or more cargo compartment access points (Jablonski: ¶47-49 & Fig. 3A disclose that the vehicle data includes dimensions of the cargo compartment access points and dimensions and volume of the cargo compartment).

Although Jablonski teaches a mobile device configured to receive a transportation request from a user (Jablonski: ¶16, ¶37-38, ¶41, ¶64), the reference does not explicitly state that the transportation request includes a destination location.
However, Krishnamurthy teaches the transportation request including a destination location and user cargo data, and communicate the transportation request (Krishnamurthy: ¶17-18, ¶20, ¶30 disclose communicating a transportation request from a user mobile device to a transportation system, wherein the request includes a destination and user cargo data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transportation request, as taught by Krishnamurthy, into the system and method of Jablonski. One of ordinary skill in the art would have been motivated to make this modification in order to “indicate to the service provider that a baggage needs to be transported from a pickup location to a destination” (Krishnamurthy: ¶30).

Krishnamurthy further teaches a remote data server configured to: receive the vehicle cargo data from the vehicle (Krishnamurthy: ¶22-23, ¶28, ¶30-31, ¶40-46, ¶55 disclose a data server configured to receive the vehicle cargo data from the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data server communication, as taught by Krishnamurthy, into the system and method of Jablonski. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that at least one baggage compartment of the fleet of vehicles is available to accommodate the baggage” (Krishnamurthy: ¶31).

Jablonski further teaches:
receive the transportation request from the mobile device (Jablonski: ¶16, ¶37-38, ¶41, ¶64 disclose receiving a transportation request from a user mobile device),
determine whether user cargo fits within the vehicle based on the vehicle cargo data and the user cargo data (Jablonski: ¶54-63 disclose that the system determines whether the user cargo will fit in the vehicle based on the vehicle cargo data and user cargo data), and
communicate an indication to the mobile device that the user cargo fits within the vehicle (Jablonski: ¶55-56, ¶58-60 disclose communicating to the user device that the user cargo will fit in the vehicle),
causing the mobile device to render a user interface to provide a notification that the user cargo fits within the vehicle (Jablonski: ¶55-56, ¶58-60 disclose displaying on the user device a notification that the user cargo will fit in the vehicle).

In regards to claim 2, Jablonski and Krishnamurthy teach the system of claim 1. Krishnamurthy further teaches wherein the remote data server is further configured to identify, using respective location sensors of a plurality of vehicles, a plurality of eligible vehicles to fulfill the transportation request (Krishnamurthy: ¶27, ¶40-46 disclose identifying a vehicle from a plurality of vehicles), and communicate an identification of at least one vehicle of the plurality of eligible vehicles to the mobile device (Krishnamurthy: ¶31-33 disclose communicating the identified vehicle information to the user mobile device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle determination, as taught by Krishnamurthy, into the system and method of Jablonski and Krishnamurthy. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that at least one baggage compartment of the fleet of vehicles is available to accommodate the baggage” (Krishnamurthy: ¶31).

In regards to claim 3, Jablonski and Krishnamurthy teach the system of claim 1. Jablonski further teaches wherein the remote data server determines whether the cargo of the user fits within the vehicle by comparing the dimensions of the one or more compartment access points with dimensions of the user cargo (Jablonski: ¶54-63 disclose that the system determines whether the user cargo will fit in the vehicle by comparing the vehicle access point dimensions and the user cargo dimensions).

In regards to claim 4, Jablonski and Krishnamurthy teach the system of claim 1. Krishnamurthy further teaches wherein the user cargo data includes dimensions of the user cargo and the user manually inputs the dimensions of the user cargo using an input unit of the mobile device (Krishnamurthy: ¶16, ¶20, ¶30-31, ¶34 disclose that the user may manually enter the dimensions of the user’s cargo via the user mobile device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cargo data input, as taught by Krishnamurthy, into the system and method of Jablonski and Krishnamurthy. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that at least one baggage compartment of the fleet of vehicles is available to accommodate the baggage” (Krishnamurthy: ¶31).

In regards to claim 5, Jablonski and Krishnamurthy teach the system of claim 1. Krishnamurthy further teaches wherein the user cargo data includes dimensions of the user cargo and the dimensions of the user cargo are automatically detected using one or more image sensors of the mobile device (Krishnamurthy: ¶16, ¶20, ¶30-31, ¶34 disclose that the user may capture and upload photos of the user’s cargo and the system may automatically determine the dimensions of the user’s cargo).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cargo data input, as taught by Krishnamurthy, into the system and method of Jablonski and Krishnamurthy. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that at least one baggage compartment of the fleet of vehicles is available to accommodate the baggage” (Krishnamurthy: ¶31).

In regards to claim 6, Jablonski and Krishnamurthy teach the system of claim 1. Jablonski and Krishnamurthy further teach wherein the vehicle further comprises one or more image sensors and the ECU automatically detects the dimensions of the cargo compartment and the dimensions of the one or more cargo compartment access points using the one or more image sensors (Krishnamurthy: ¶22-23, ¶28, ¶30-31, ¶34, ¶40-46, ¶53-55 disclose that the vehicle is equipped with a plurality of camera sensors configured to determine cargo compartment and cargo dimensions. Jablonski: ¶47-49 & Fig. 3A disclose that the vehicle data includes dimensions of the cargo compartment access points and dimensions and volume of the cargo compartment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle camera sensors, as taught by Krishnamurthy, into the system and method of Jablonski and Krishnamurthy. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that at least one baggage compartment of the fleet of vehicles is available to accommodate the baggage” (Krishnamurthy: ¶31).

In regards to claim 7, Jablonski and Krishnamurthy teach the system of claim 6. Krishnamurthy further teaches wherein the ECU continuously detects available cargo space based on one or more objects located within the cargo compartment using the one or more image sensors, and wherein the available cargo space is used by the remote data server to determine whether the user cargo fits within the vehicle (Krishnamurthy: ¶27, ¶40-46 disclose continuously monitoring vehicle capacity, based on the objects detected in the vehicle, in order to determine whether the user cargo will fit in the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cargo space monitoring, as taught by Krishnamurthy, into the system and method of Jablonski and Krishnamurthy. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that at least one baggage compartment of the fleet of vehicles is available to accommodate the baggage” (Krishnamurthy: ¶31).

In regards to claim 9, Jablonski and Krishnamurthy teach the system of claim 7. Krishnamurthy further teaches wherein the vehicle cargo data includes an effective cargo capacity and wherein the ECU is further configured to determine an effective cargo capacity based on, a history of continuously detected available cargo space using the one or more image sensors (Krishnamurthy: ¶27, ¶40-46 disclose continuously monitoring vehicle capacity, based on the objects detected in the vehicle, in order to determine vehicle cargo data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cargo space monitoring, as taught by Krishnamurthy, into the system and method of Jablonski and Krishnamurthy. One of ordinary skill in the art would have been motivated to make this modification in order to “determine that at least one baggage compartment of the fleet of vehicles is available to accommodate the baggage” (Krishnamurthy: ¶31).

In regards to claim 10, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 10.

In regards to claim 11, Jablonski and Krishnamurthy teach the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. Furthermore, the rationale to combine the prior art set forth above for claim 2 applies to the rejection of claim 11.

In regards to claim 12, Jablonski and Krishnamurthy teach the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 13, Jablonski and Krishnamurthy teach the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 13.

In regards to claim 14, Jablonski and Krishnamurthy teach the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 14.

In regards to claim 15, Jablonski and Krishnamurthy teach the method of claim 10. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6. Furthermore, the rationale to combine the prior art set forth above for claim 6 applies to the rejection of claim 15.

In regards to claim 16, Jablonski and Krishnamurthy teach the method of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 7 and therefore is rejected for the same reasons set forth above for claim 7. Furthermore, the rationale to combine the prior art set forth above for claim 7 applies to the rejection of claim 16.

In regards to claim 18, Jablonski and Krishnamurthy teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 9 and therefore is rejected for the same reasons set forth above for claim 9. Furthermore, the rationale to combine the prior art set forth above for claim 9 applies to the rejection of claim 18.

In regards to claim 19, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 19.

In regards to claim 20, Jablonski and Krishnamurthy teach the system of claim 19. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 20.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski (U.S. Pre-Grant Pub. No. 20210150234), in view of Krishnamurthy (U.S. Pre-Grant Pub. No. 20200394746), in further view of Yamamoto (U.S. Pre-Grant Pub. No. 20210291877).
Examiner Note: Citations to Yamamoto (U.S. Pre-Grant Pub. No. 20210291877) are fully supported by foreign application JP 2020-047379 filed 18 March 2020.
In regards to claim 8, Jablonski and Krishnamurthy teach the system of claim 7. Although Jablonski teaches receiving a transportation request from a user mobile device (Jablonski: ¶16, ¶37-38, ¶41, ¶64), the references do not explicitly state scheduling the fulfillment of the transportation requests.
However, Jablonski, Krishnamurthy, and Yamamoto together teach wherein the remote data server (Yamamoto: ¶51-54) is further configured to: receive one or more additional transportation requests from one or more additional mobile devices (Yamamoto: ¶52-54, ¶75-79), determine whether the respective user cargo of the one or more additional transportation requests fit within the vehicle (Jablonski: ¶54-63 disclose that the system determines whether the user cargo will fit in the vehicle based on the vehicle cargo data and user cargo data), determine an order of fulfilling the one or more additional transportation requests based on respective destination locations and respective user cargo data of the one or more additional transportation requests (Yamamoto: ¶50, ¶78-80, ¶83-85, ¶88-89 disclose generating and providing the movement schedule information in order to deliver the respective user cargo), and communicate the order of fulfilling the one or more additional transportation requests to the vehicle or a mobile device of a driver of the vehicle (Yamamoto: ¶50, ¶66-68, ¶78-80, ¶83-85, ¶88-89 disclose generating and providing the movement schedule information in order to deliver the respective user cargo).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate order fulfillment schedule, as taught by Yamamoto, into the system and method of Jablonski and Krishnamurthy. One of ordinary skill in the art would have been motivated to make this modification in order to improve user convenience by scheduling pickup and delivery of cargo (Yamamoto: ¶84).

In regards to claim 17, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8. Furthermore, the rationale to combine the prior art set forth above for claim 8 applies to the rejection of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628